Citation Nr: 0910011	
Decision Date: 03/18/09    Archive Date: 03/26/09

DOCKET NO.  06-19 027	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas





THE ISSUE

Entitlement to a rating in excess of 30 percent for post-
traumatic stress disorder (PTSD).  





ATTORNEY FOR THE BOARD

Jarrette A. Marley, Associate Counsel





INTRODUCTION

The appellant is a Veteran who served on active duty from 
December 1968 to November 1970, and from October 1973 to 
November 1975.  This matter is before the Board of Veterans' 
Appeals (Board) on appeal from a November 2004 rating 
decision of the Houston, Texas Department of Veterans Affairs 
(VA) Regional Office (RO) that granted service connection for 
PTSD, rated 30 percent, effective July 3, 2003.  In February 
2009, the Veteran failed to appear for a Travel Board hearing 
scheduled at his request.  

The appeal is being REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the appellant if any action on his part is required.  


REMAND

VA treatment records reveal that the Veteran has been 
receiving Social Security Administration (SSA) disability 
benefits since December 2003.  Medical records considered in 
conjunction with the SSA award may contain information that 
has bearing on his claim.  As they are constructively of 
record, they must be secured.  Murincsak v. Derwinski, 2 Vet. 
App. 363, 370-72 (1992).  Furthermore, the report of a July 
2008 VA examination notes that the Veteran was receiving 
ongoing VA treatment for psychiatric disability.  Inasmuch as 
the entire history of the disability is for consideration 
(with the staged ratings applied, if appropriate)(See 
Fenderson v. West, 12 Vet. App. 119 (1999)), updated 
treatment records must also be secured. 

Accordingly, the case is REMANDED for the following action:

1.  The RO should obtain from SSA copies 
of its determination on the Veteran's SSA 
disability claim as well as of the medical 
records considered in such determination.  
The RO should also ask the Veteran to 
identify all sources of evaluation or 
treatment he has received for psychiatric 
disability since May 2006, then secure for 
the record copies of reports of all such 
treatment.  The records secured should 
specifically include records of all VA 
treatment or evaluations for psychiatric 
disability since may 2006.

2.  The RO should arrange for any further 
development suggested by the results of 
the development sought above.  Then the RO 
should readjudicate the claim.  If it is 
not granted to the Veteran's satisfaction, 
the RO should issue an appropriate 
supplemental statement of the case and 
afford the Veteran the opportunity to 
respond.  The case should then be returned 
to the Board, if in order, for further 
appellate consideration.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  This claim must be 
afforded expeditious treatment.  The law requires that all 
claims that are remanded by the Board for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 
Supp. 2008).



_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

